DETAILED ACTION
This Office action has been issued in a response filed May 11, 2022. 
Claims 1, 8-11 and 16-20 are amended. Applicant’s arguments are carefully and respectfully considered and some are persuasive, while others are not. Accordingly, rejections have been removed where arguments were persuasive, but rejections have been maintained where arguments were not persuasive. Also, a new rejections based on the newly added amendments have been set forth. Accordingly, claims 1-20 are rejected and this action has been made FINAL, as necessitated by amendment. 
Response to Arguments
3.	Applicant’s arguments directed to double patenting rejection have been fully considered, Applicant’s indicated that they will address issues upon finding allowable claims. Double patenting rejection do not hold until allowable subject matter is indicated and it is not a bona fide attempt to advance prosecution (see MPEP 804[R-5]). The amended claims are not patentably distinct from the reference claim(s). Applicant’s is reminded that terminal disclaimer is sufficient to overcome the non-statutory obviousness double patenting rejection. As such, the double patenting rejection is hereby sustained. 
4.	Applicant’s arguments on pages 9-11, directed to Vaghani do not teach or suggest “request, directory, delete a directory and contact of the directory..subdirectories of the directory, first set of the memory, second set of memory,, new directory, the first set, second set, but is nonspecific as to what those transactions and modification to data or metadata etc.”. The arguments however are not persuasive for several reasons. First, claim only recited the limitation of content of the directory. Any type of data recited in storage system can be interpret as content of the directory. The terms transaction, modification, metadata are not recited in the claims. As such, the arguments are moot. If Applicant’s intend to recite certain subject matter to the claims then the claims should be amended based on original specification. As such the arguments are moot. Second, Applicant’s argument directed Vaghani shows servers, data storage systems, read/write, commit, update, but no action relating to directories…content of the directories in a set etc. are not persuasive. A reference do not have to read word for word as claimed, a reference can be said to fairly suggest relates to the concepts fairly contained therein, and is not limited by the specific structure chosen to illustrate such concepts. See In re Bascom, 230 F.2d 612, 109 USPQ 98 (CCPA 1956).  Further, Vaghani teaches file system shared multiple servers, data storage units, shared (e.g. access, request) by multiple computer systems, file systems. Shared file system organized multiple directories, indicate metadata, journalizing methodologies that request locking transaction, committing transaction upon data stored in data storage units, recover data states in the file system (column 1, lines 36-44, column 2, lines 20-34, column 3, lines 25-36, Fig. 2A). The disclosed file system, servers, computing system each of this can interprets as directories, multiple computing systems associated with servers, file system, dis drive associated with storage system/servers can interpret as subdirectories. Sharing, accessing,  journalizing, committing upon data stored in the storage unit, recovering, they all can interpret as request. Each file system, servers, computer systems have memories, storage units, disk drives, which can interpret as first set of memory or second set listed in the memory. Further, Vaghani teaches transaction acting on data storage or file systems in parallel during reserving data storage (column 2, line 14-24), shared file system contains one or more directories. Metadata data structures indicating the directories and files in file system (column 3, lines 25-42) [as Vaghani teaches shared file system, data structures indicating one or more directories, the disclosed shared data structures storing and retrieving data/information in both directory or another directory which has been interpreted as directory and subdirectory. The data structure have root and leaf, wherein the root and leaf con interpret as directory and subdirectory. Also, these directory/subdirectory/file system have memory or storage components. This features further disclosed on fig. 1, 2A and 3]. Furthermore, Vaghani teaches shared file system includes journal section, maintain and recover metadata and data states in file system (column 4, lines 28-32), allocate a block for file descriptor. File system reads block bitmap and scans block bitmap (e.g. examine directory to a second set listed in the memory), freeing block (e.g. deleting), marks the free block and proceeds (column 5, lines 10-49), file system forms new transaction data in memory, acquires a lock for data or metadata that is needed to complete the transaction, adding the directory to a first set, listed in a memory in the storage system; adding a reference to the new block's address to the file descriptor of the file (column 4, lines 50-60). Furthermore, Vaghani teaches upgrades perform in-memory discard work done in memory (e.g. deleting), file system checks record associated with context to determine optimistic locking retry counter is greater than zero (column 6, line 63 to column 7, line 2). These features also teaches deleting in a distributed manner across the storage system, content of directories and the directories, listed in the second set. Therefore, the Vaghani teach the claim recited limitations of receiving in a storage system, adding identified subdirectories of the directory to the first set in the memory, each subdirectory as a new directory..second set listed in the memory, deleting in a distributed manner across the storage system, contents of directories, listed in the second set. Therefore, the rejection is hereby sustained. It is proper to take into account not only specific teachings of a reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom, In re Preda, 159 USPQ 342, 344 (CCPA 1968).
Applicant’s arguments directed to Hayes (US 9,003,144 B1) do not read the claim recited limitations have been fully considered, but they are not persuasive. Hayes teaches file system handles by nodes, object which could be directory, have segments (e.g. subdirectories). Transferred to new storage node (column 8, lines 24-40), each storage servers connected with one or more memory units (e.g. subdirectories) (column 3, lines 17-20), remove storage node, automatically reconfigure storage nodes (column 4, lines 31-35), request to   write/read/lock/unlock data in a file, update to a file allocation or directory (column 17, lines 11-36), these features also teach the amended argued claim recited limitations. Therefore, taken alone or combination of the reference(s) teach the amended claim recited limitations. Applicant’s fails to consider each of the column, lines number on Vaghani and Hayes references. Any other arguments made by the Applicant’s are similar arguments and are moot for the reasons set forth above and in detailed office action. The Examiner encourages the full consideration of the references cited in the “Prior Art” on record. Consideration of the references which were cited as the prior art of record is recommended to properly amend the claims of the instant application to be patentably distinguished beyond the prior art of record. Examiner examines the claims based on ‘broad and reasonable interpretation of claim’ as recommended by MPEP§ 2105. An applicant can always amend a claim during prosecution to better reflect the intended scope of the claim.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 8 recited the limitation of “to provide the capability”. The term “to provide the capability” is merely an intended use, which does not distinguish the claim limitation from the prior art. The claim may amend the term as “configure to”.
Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-20, are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-20 of US Patent 10,678,452 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of following reasons:
US Patent 10,678,452 B2 contain(s) every element of claims 1-20 of the instant application 16/863464 and thus anticipate or obvious the claim(s) of the instant application. The subject matter contains of the instant application claims (i.e. claims 1-20) contains same or similar limitations as US Patent 10,678,452 B2 (i.e. claims 1-20). Claims of the instant application 16/863464, therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
Claim 1-20, are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-20 of US Publication US 2018/0075056 A1.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of following reasons:
US Publication US 2018/0075056 A1 contain(s) every element of claims 1-20 of the instant application 16/863464 and thus anticipate or obvious the claim(s) of the instant application. The subject matter contains of the instant application claims (i.e. claims 1-20) contains same or similar limitations as US 2018/0075056 A1 (i.e. claims 1-20). Claims of the instant application 16/863464, therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a 35 patent claim to a species within that genus). " ELI LILLY AND  COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION F£)R REHEARING EN BANC (DECIDED: May 30, 2001). 
 	The dependent claims are anticipated or obvious by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim). This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761,767 (CCPA 1982); Schneller, 397 F.2d at 354. Accordingly, absent a terminal disclaimer. The dependent claims were properly rejected under the doctrine of obviousness-type double patenting." (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


10.	Claims 1, 2-5, 9-14, 16, 17 and 19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Vaghani et al., (US 8700585 A1), hereinafter Vaghani.
As for claim 1, Vaghani teaches a method, comprising: receiving in a storage system a request to delete a directory and contents of the directory (see column 4, lines 28-32, column 1, lines 36-44, column 2, lines 20-34); 
adding the directory to a first set, listed in a memory in the storage system; adding identified subdirectories of the directory to the first set in the memory, each subdirectory as a new directory; adding each directory of the first set to a second set listed in the memory; and (see column 5, lines 10-49, column 4, lines 50-60, column 3, lines 25-36, Fig. 2A. Also see response to arguments section above); 
deleting in a distributed manner across the storage system, contents of directories listed in the second set (see column 5, lines 10-49, fig. 1, 2A, 3; Also see response to arguments section above).
		As for claim 9, 
		The limitations therein have substantially the same scope as claim 1 because claim 9 is a tangible, non-transitory, computer-readable media claim for implementing those steps of claim 1. Therefore, claim 9 is rejected for at least the same reasons as claim 1.
		As for claim 16, 
		The limitations therein have substantially the same scope as claim 1 because claim 16 is a storage system claim for implementing those steps of claim 1. Therefore, claim 16 is rejected for at least the same reasons as claim 1.
		As to claim 2, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
 further comprising: delaying for a time span, wherein the adding, the identifying, and the deleting occur upon expiration of the time span, and wherein the contents of the directory are retrievable during the time span (see column 4, lines 4-27).
As to claim 3, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
wherein the receiving the request comprises: generating a request to move the directory under a named directory that conceals the directory and contents to a client (see column 9, lines 29-49).
As to claim 4, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
 further comprising: communicating a plurality of batch lists to a plurality of processors in the storage system, each of the plurality of batch lists listing a subset of the directory, wherein the deleting the directory is in accordance with the plurality of batch lists (see column 3, lines 43-64).
As to claim 5, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
further comprising: scheduling a plurality of writes to the storage system, in accordance with determining an amount of memory space made available by the request to delete the directory and in parallel with the deleting (see column 4, lines 40-52).
As to claim 14, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
wherein the listing for deletion, and the deleting, are performed by a plurality of authorities in the storage system, with each inode, range of data, and sub-directory owned by an authority (see column 3, lines 25-42).
Claims 10-13, 17 and 19 correspond in scope to claims 2-5 and are similarly rejected.

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 6-8, 15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vaghani (US 8700585 A1)  in view of Hayes et al. (U.S. 9,003,144 B1), hereinafter Hayes.
As to claim 6, Vaghani teaches the claimed invention including the limitations of wherein: the deleting in a distributed manner across the storage system, the contents of the directories further comprises deleting data and records of the files listed in the second set and wherein the deleting is performed (see Vaghani, column 4, lines 28-32).
Vaghani teaches the claimed invention but does not explicitly teach the limitations of  deleting is performed without concern for order. In the same field of endeavor, Hayes teaches the limitations of deleting is performed without concern for order (see Hayes, column 6, lines 1-16).
Vaghani and Hayes both references teach features that are directed to data storage system, deleting/removing files/directory from a tree or hierarchy. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hayes’s teaching to Vaghani's system to distribute the user data and metadata associated with the user data throughout the plurality of storage nodes. Thus, the plurality of storage nodes maintain the ability to read the user data, using erasure coding, despite a loss of two of the plurality of storage nodes. The plurality of storage nodes are responsive to achieving a level of redundancy for the redundant copies of the metadata, power distribution and communication bus (column 1, lines 26-40).
As to claim 7, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Vaghani and Hayes teaches:
		wherein the deleting comprises: coordinating the deleting of the directory with garbage collection in each of a plurality of solid-state storage units of the storage system (see Vaghani, column 5, lines 10-49; Also see Hayes, column 12, lines 9-23).
As to claim 8, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Vaghani and Hayes teaches:
further comprising: writing directory names of the directories listed in the second set and all files of the directories listed in the second set to a trash list in NVRAM (nonvolatile random-access memory) of the storage system; and flushing the trash list from the NVRAM to solid-state storage memory in the storage system, responsive to detecting a power loss in the storage system to provide the capability that the trash list is recoverable from the solid-state storage memory, to continue the deleting upon restart after the power loss (see Vaghani, column 9, line 56 to column 10, line 6; Also see Hayes, column 5, lines 50-65).
As to claim 18, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Vaghani and Hayes teaches:
wherein the receiving the request comprises: generating a request to move the directory under a named directory that conceals the directory and contents to a client, and wherein the deleting is performed without concern for order (see Vaghani, column 3, lines 43-64, column 5, lines 10-49; Also see Hayes, column 12, lines 9-23).
Claim 15 correspond in scope to claims 6-7 and are similarly rejected.
Claim 20 correspond in scope to claim 7 and is similarly rejected.
Prior Arts
13.	US 2013/0191683 A1 teaches continuing to mark the recovered channel to guard against stale data, for removing any stale data after the recovery operation is complete, and for removing the mark on the recovered channel, the removing based on the removing any stale data being complete ([0009]).
US 2012/0054556 A1 teaches dispersed storage distributed located to improve data storage integrity and security. Read and write command and transmit data storage data storage processing ([0066[).
EP2164006A2 teaches plurality of storage nodes in a node network to generate redundant chains of data containers in the nodes, transferring, removing, splitting storage nodes from one storage nodes to another ([0010]).
Schorr et al., “An efficient machine-independent procedure for garbage collection in various list structures”. ACM 1967. 
US 8244999, US 8498967, US 80887006911, US 20120011398, US 8145838, US 8661218, US 20120011398, US 20120066449, US 20140059270, US 20020144059, US 20140047269, US 20120131253, US 20090190401, US 200600023503, US 20100162076, US 20070268905, US 20120311557, US 20130339818 these reference also read the claim recited limitation. These references are state of the art at the time of the claimed invention.

Conclusion

14.	The examiner suggests, in response to this Office action, support being shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application (see 37 C.F.R. § 1.75(d)(1), 37 C.F.R. § 1.83(a), 37 C.F.R. § 1.111(c)).
15.	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action (see MPEP § 7.96).
16.	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communication from the examiner
should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The
examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL A KUDDUS/Primary Examiner, Art Unit 2154 
7/11/22